Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner, dated September 25, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency reducing petitioner’s public assistance grant. Proceeding dismissed, without costs or disbursements. Although the proceeding was improperly transferred here (CPLR 7804, subd [g]), we are dismissing the proceeding because the issue, as limited by petitioner’s brief, is academic. Hopkins, J. P., Lazer, Gibbons and Gulotta, JJ., concur.